DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 is dependent on claim 20.  Claim 20 has been cancelled.  Was claim 11 intended to be dependent on claim 21 rather than claims 20?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1 and 3-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Ach, US PGPub 2007/0062762.


    PNG
    media_image1.png
    390
    342
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    236
    315
    media_image2.png
    Greyscale

	Regarding claim 1, Ach discloses an elevator sheave (10), comprising: a sheave body (40); a coating (52) on a surface (see fig 5) of the sheave body (40), the coating (52) including microcracks (53); and a filler (55) in the microcracks (53).
Regarding claim 3, Ach discloses the elevator sheave of claim 1, wherein the coating (52) is a hard chrome coating (see [0046]).
Regarding claim 4, Ach discloses the elevator sheave of claim 3.  The limitation “wherein the hard chrome coating is plated onto the sheave” is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 5, Ach discloses an elevator system (see [0001]) comprising the elevator sheave (10) of claim 1.

Regarding claim 7, Ach discloses the elevator system of claim 6, wherein the filler (55) is inert with respect to an external material (46) of the load bearing assembly (41).
Regarding claim 8, Ach discloses the elevator system of claim 6, wherein the load bearing assembly (41) includes a jacket (46); the jacket comprises a polymer (see [0044]); and the filler (55) is inert to the polymer (as described above).
Regarding claim 9, Ach discloses the elevator system of claim 8, wherein the jacket (46) comprises at least one of a thermoplastic elastomer polymer, a thermosetting elastomer polymer, and a rubber polymer (see [0044]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ach in view of Gan, CN102553808.  
Regarding claim 2, Ach discloses the elevator sheave of claim 1 but does not specify that the filler comprises a wax.  Gan teaches a similar chrome micro-crack coating method wherein the filler (see abstract) comprises a wax (liquid wax).  In the combination of Ach and Gan, the coating should be .   

Allowable Subject Matter
Claims 12 and 21 allowed for the reasons identified in the office action dated 10/19/2020.

Response to Arguments
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive.  
On page 6 of the Remarks, Applicant argues that 53 in Ach are not cracks but rather protrusions and that the chrome layer 55 is a coating not a filler.  Examiner respectfully disagrees.  The domed structure in Ach (53)  may be considered micro cracks since the region between each dome is a micro crack or cavity.  The chrome layer 55 does coat the entire surface but it also fills the microcracks between the domes and therefore reads on the disputed limitation.  Applicants argument is therefore not persuasive.
On page 7 of the Remarks, Applicant argues that Ach does not specify that the filler is inert to the polymer.  Examiner respectfully disagrees.  The rubber or elastic plastic polymer is inert relative to the chrome coating, since chrome is not chemically reactive to rubber or elastic plastic polymer.  This is a function of the chemical properties of the two materials.  Applicants argument is therefore not persuasive.
On page 7 of the Remarks, Applicant argues that replacing the chrome layer in Ach with wax described by Gan would remove some of the desirable properties of the chrome coating described by Ach.  Applicants argument is not commensurate with the scope of the rejection.  In the combination of Ach and Gan, the coating would be considered 52 + 55 of Ach and the filler would be and additional .  

Conclusion
  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654